DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


            Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In lines 22-23 of claim 1, the term “a resistive element having a predetermined value” is vague and unclear since a predetermined value of the resistive element is not defined in the claims and the specification. The unclear term “a resistive element having a predetermined value” renders claim 1 indefinite. Claims 2-4 are indefinite because they depend on claim 1. For the purpose of examination, the term “a resistive element having a predetermined value” is best understood as --a resistive element having a measured value--

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claims 1-2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (US 6,878,233) in view of Morimoto et al (US 2013/0003250)
  Hirose discloses a plasma processing apparatus that processes a wafer/sample placed above an upper surface of a sample stage 1  disposed in a processing chamber in a vacuum container using plasma formed in the sample chamber ( col 4, lines 30-61), the plasma processing apparatus comprising:
  a first electrode 2 disposed in the sample stage 1 ( col 4, lines 35-40)
 a plate/ring-shaped second electrode 1b disposed to surround an upper surface portion on an outer peripheral side of the upper surface portion that includes the upper surface of the first electrode 2 of the sample stage 1 ( col 5, lines 15-20, fig. 1)
a dielectric ring-shaped member 9 disposed to cover the second electrode 1b and surround an outer periphery that includes the upper surface portion of the first electrode 2 ( col 5, lines 29-33, fig. 1)
 a plurality of power supply paths that supply high frequency power from a high frequency power supply 4 to the first electrode 2 and the second electrode 1b respectively ( col 3, lines 49-54, col 5, lines 1-20, fig. 1)

 Unlike the instant claimed invention as per claim 1, Hirose fails to specifically disclose that the resistive element having a measured value/predetermined value
  Morimoto discloses a plasma processing apparatus that processes a wafer/sample placed above an upper surface of a sample stage 1 disposed in a processing chamber in a vacuum container using plasma formed in the sample chamber ( page 3, para 0027), the plasma processing apparatus comprising: a first electrode 3b disposed in the sample stage 1 and 
 a ring-shaped second electrode 3a ( page 3, para 0030), a filter circuit F is connected to the 
electrode 3a via a resistive element having a measured value of 9kΏ ( page 5, para 0046-0047, fig. 1)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a resistive element having a measured value in Hirose’s plasma apparatus so the substrate can be clamped with an optimum substrate clamping force to prevent damage to a wafer and the induction of an abnormal discharge during plasma processing as taught in Morimoto (page 5, para 0048)
 Regarding claim 2, the modified reference of Hirose would have disclosed that the high frequency power supply includes a first high frequency power supply 4 that is electrically connected to the first electrode 2 and supplies first high frequency power of a first frequency to 
Regarding claim 4, the modified reference of Hirose would have disclosed that the first electrode 2 has a convex shape that includes the upper surface portion having a first diameter and a lower side portion that is below the upper surface portion and has a second diameter larger than the first diameter (col 4, lines 36-42, fig. 1), the ring-shaped member 9 includes a first portion that covers the second electrode 1b and is disposed on an outer peripheral side of the upper surface portion, and a second portion disposed on an outer peripheral side of the lower side portion as shown in fig. 1

Claims 1-2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al (US 2017/0103871) in view of Morimoto et al (US 2013/0003250)
  An discloses a plasma processing apparatus that processes a wafer/sample placed above an upper surface of a sample stage 200 disposed in a processing chamber 100 in a vacuum 
 a first electrode 240 disposed in the sample stage 200 ( page 3, para 0045, fig. 1)
a plate/ring-shaped second electrode 410a disposed to surround an upper surface portion on an outer peripheral side of the upper surface portion that includes the upper surface of the first electrode 240 of the sample stage 200 ( page 4, para 0060 , fig. 1)
a dielectric ring-shaped member 280 disposed to cover the second electrode 410a and surround an outer periphery that includes the upper surface portion of the first electrode 240 ( page 4, para 0057, fig. 1)
 a plurality of power supply paths that supply high frequency power from a high frequency power supply 223/441 to the first electrode 240 and the second electrode 410a respectively ( page 3, para 0048, page 5, para 0068 , fig. 1)
a module 1110 / matching device disposed on a power supply path from the high frequency power supply to the second electrode 410a out of the plurality of power supply paths (page 5, para 0065, fig. 1), wherein a first position and a grounding position of the power supply path between the matching device 1110 and the second electrode 410a are electrically connected via an impedance matching unit 442 /a resistive element (page 5, para 0068, fig 1, fig. 2)
 Unlike the instant claimed invention as per claim 1, An fails to specifically disclose that the resistive element having a measured value/predetermined value
  Morimoto discloses a plasma processing apparatus that processes a wafer/sample placed above an upper surface of a sample stage 1 disposed in a processing chamber in a vacuum 
 a ring-shaped second electrode 3a ( page 3, para 0030), a filter circuit F is connected to the 
electrode 3a via a resistive element having a measured value of 9kΏ ( page 5, para 0046-0047, fig. 1)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a resistive element having a measured value in An’ s plasma apparatus so the substrate can be clamped with an optimum substrate clamping force to prevent damage to a wafer and the induction of an abnormal discharge during plasma processing as taught in Morimoto (page 5, para 0048)
 Regarding claim 2, the modified reference of An would have disclosed that the high frequency power supply includes a first high frequency power supply 222 that is electrically connected to the first electrode 240 and supplies first high frequency power of a first frequency to the first electrode  ( page 3, para 0048) and a second high frequency power supply 441 that is electrically connected to the second electrode 410a and supplies second high frequency power of a second frequency to the second electrode 410a ( page 5, para 0065 ), the plurality of power supply paths include a first power supply path that supplies the first high frequency power from the first high frequency power supply 222 to the first electrode 240 and a second power supply path that supplies the second high frequency power from the second high frequency power supply  441 to the second electrode 410a ( page 3, para 0048, page 4, para 0060), the resistive element 442 is provided between the first position and the grounding position on the second power supply path ( fig 1, fig. 2)


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over An et al (US 2017/0103871) in view of Morimoto et al (US 2013/0003250) as applied to claims 1-2, 4 above and further in view of Koshiishi et al (US 2017/0032936)
   The features of claim 1 are set forth in paragraph 4 above. Unlike the instant claimed invention as per claim 3, An and Morimoto fails to disclose the limitation of wherein the second high frequency power is lower than the first high frequency power
Koshiishi discloses a plasma processing apparatus comprises a plurality of power supply paths that supply high frequency power from a first and second RF/high frequency power supply
to an electrode, wherein the second high frequency power ( 3000 W) is lower than the first high frequency power ( 4000 W) ( page 2, para 0017, page 9, para 0110, page 10, para 0121, fig. 2)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a plurality of power supply paths that supply a second high frequency power that is lower than a first high frequency power to ensure relatively large ion energy and thus attain a high efficiency as taught in Koshiishi (page 9, para 0116-0117)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.